838 F.2d 465
28 Wage & Hour Cas. (BN 696
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Norman C. CONWAY, John W. Beach, Dennis K. Wood, Sr.,Maryland C. Barnes, Michael P. Farrell, Michael J. Lavelle,Edward T. Reed, Francis W. Hollern, James G. Dimopoulos,Andrew E. Bowen, Robert S. Jones, Stephen D. Hobbs, Kevin K.Bridgett, Brian Anderson, Robert N. Moody, Catherine J.Groghan (Lavelle); David W. Henrie, Joseph M. Reising,Douglas A. Dyer, Mark Conway, Joseph B. Wilt, Ira A. Gold,Gerald A. Graham, William R. Blackwood, Jr., Ronald E.Dowdy, Alan E. Jenkins, Michael P. Farrell, Richard C.Edwards, Ronald F. Wilt, Earl Wayne Shaw, John T. McNeece,Evers C. Trice, C. Richard Alexander, Robert J. Corazza,Richard A. Weber, Thomas E. Williams, Robert Stephan, RonaldEllis McGrew, Donald L. Ridgely, Jr., James M. Rittenour,James W. Cramer, George P. Cosbee, Fred V. Berti, David L.Brown, Jack E. Jarnagin, John D. Mori, William L. Edens,Leroy Isreal, Jr., Thomas D. Purdue, Melvin Howard, GeorgeP. Suter, Randy M. Wheeler, Frederick E. Rest, II, FranklinE. Carpenter, Jr., Robert R. Jackson, Denise S. Fox, DavidT. Engleman, Alan R. Taylor, Jr., John Leroy Nichols,Michael A. Wallace, Donald Lee Nichols, Jeff Allen Bennett,Laurence B. Gough, James W. Graham, Richard Kellerman,Joseph A. McNeece, Dane A. Weber, Stewart H. Bateman, JamesL. Miles, Paul Michael Nottingham, Michael T. Love, MarshallR. Howser, John E. Rooney, Richard T. Foster, Jeffrey A.Versis, John M. Hardy, Ronald A. Ricks, Robert N. Kutz,Clarence Copeland, Danny L. Wolfrey, Lonnie Taylor, RobertT. Carter, Ronald F. Rosser, Larry D. Lewis, Class ActionClaimants, et al., Plaintiffs-Appellees,v.Takoma Park Volunteer Fire Department, Inc., Bethesda FireDepartment, Inc., Burtonsville Volunteer Fire Department,Inc., Cabin John Park Volunteer Fire Department, Inc., ChevyChase Fire Department, Inc., Gaithersburg-Washington GroveFire Department, Inc., Hillandale Volunteer Fire Department,Inc., Hyattstown Volunteer Fire Department, Inc., KensingtonVolunteer Fire Department, Inc., Laytonsville DistrictVolunteer Fire Department, Inc., Rockville Volunteer FireDepartment, Inc., Sandy Spring Volunteer Fire Department,Silver Spring Volunteer Fire Department, Inc., UpperMontgomery County Volunteer Fire Department, Inc., WheatonVolunteer Rescue Squad, Inc., Defendants-Appellants
No. 87-3146.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 12, 1987.Decided Jan. 25, 1988.

Before WIDENER, ERVIN, and WILKINSON, Circuit Judges.
Fred R. Joseph, Joseph, Greenwald & Laake, and J. Craig Peyton for appellants.
Thomas Aquinas Woodley, Mulholland & Hickey, for appellees.
PER CURIAM:


1
This appeal arises from an action filed by over four hundred fire and rescue service employees asserting entitlement to overtime compensation under the Fair Labor Standards Act, 29 U.S.C. Secs. 201 et seq.    The district court granted partial summary judgment in favor of the plaintiffs on the issue of liability, and defendant-employers noted this appeal.


2
The district court's order left the issue of damages for future resolution.  Orders granting partial summary judgment as to liability "where assessment of damages or awarding of other relief remains to be resolved have never been considered to be 'final' within the meaning of 28 U.S.C. Sec. 1291."    Liberty Mutual Insurance Co. v. Wetzel, 424 U.S. 737, 744 (1976);  Dilly v. S.S. Kresge, 606 F.2d 62 (4th Cir.1979).  Although an exception to this general rule is available where the assessment of damages involves only a ministerial function, Parks v. Pavkovic, 753 F.2d 1397, 1401-02 (7th Cir.), cert. denied, 473 U.S. 906 (1985), we are not convinced in this case that only ministerial tasks remain.


3
We accordingly grant appellees' motion and dismiss the appeal for lack of jurisdiction.  We dispense with oral argument because the dispositive issues have been decided authoritatively.


4
DISMISSED.